Citation Nr: 0411989	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left upper leg gunshot wound affecting Muscle 
Group XIV.

2.  Entitlement to service connection for coronary artery 
disease, status post triple bypass surgery. 

3.  Entitlement to service connection for granuloma annulare.

4.  Entitlement to service connection for joint pain, to 
include claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for type II diabetes 
mellitus.

6.  Entitlement to a compensable disability evaluation for 
left ear hearing loss.




REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had a period of active service from November 21, 
1990, to May 8, 1991, including service in the Southwest Asia 
theater of operations from January 11, 1991, to March 21, 
1991.  The veteran was also a member of the Army National 
Guard from September 1972 to October 1992, which included 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The claims of entitlement to service connection for granuloma 
annulare and joint pain and the claim of entitlement to a 
compensable evaluation for left ear hearing loss are REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.  VA will notify the veteran if any further action is 
required on his part.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The RO denied the veteran entitlement to service 
connection for residuals of a left upper leg gunshot wound 
affecting Muscle Group XIV in September 1991, and the veteran 
did not appeal this decision.

3.  Evidence associated with the claims folder since the 
September 1991 rating decision is either cumulative or 
redundant of evidence previously of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not present a reasonable possibility of 
substantiating the claim for service connection for the 
residuals of a left upper leg gunshot wound affecting Muscle 
Group XIV.

4.  Coronary artery disease first manifested many years after 
service, and is not related to the veteran's active service.

5.  Type II diabetes mellitus first manifested many years 
after service, and is not related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision that denied 
entitlement to service connection for the residuals of a left 
upper leg gunshot wound affecting Muscle Group XIV is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991) [38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2003)].



2.  Evidence associated with the claims folder since the 
September 1991 rating decision is new, but not material, and 
so the requirements to reopen the claim for service 
connection for the residuals of a left upper leg gunshot 
wound affecting Muscle Group XIV have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  Coronary artery disease, status post triple bypass 
surgery, was not incurred in or aggravated by active service, 
to include during any period of active duty for training.  
38 U.S.C.A. §§ 101, 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).

4.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, to include during any period of 
active duty for training.  38 U.S.C.A. §§ 101, 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA and its implementing regulations are applicable to 
the claims decided herein and provide, in part, that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I.  Duty to Notify

In a letter dated in October 2001, the RO informed the 
veteran of its expanded duties to notify and assist, 
explained that it was developing his claims pursuant to the 
latter duty, requested the veteran to submit any pertinent 
evidence he had to support his claims for service connection, 
to include claimed as due to an undiagnosed illness, 
including medical evidence linking his currently claimed 
disabilities to a period of active service, as well as new 
and material evidence to support his request to reopen his 
claim for service connection for the residuals of a left 
upper leg gunshot wound.  The RO indicated that it would 
assist the veteran in obtaining and developing this evidence 
provided he identified the source or sources of the evidence.  
The RO noted that it had already secured evidence in support 
of the veteran's claims, including service medical records 
and VA treatment records.  It explained that it was required 
to make reasonable efforts to assist the veteran in obtaining 
such evidence, including medical records, employment records, 
and records from federal agencies, but that ultimately, it 
was the veteran's responsibility to ensure the RO's receipt 
of all pertinent information.  The RO requested the veteran 
to identify all outstanding evidence that needed to be 
secured, or to obtain the evidence on his own initiative and 
send it to the RO.  The RO indicated that it would provide 
the veteran with a medical examination or secure a medical 
opinion, if it thought that such an examination or opinion 
was necessary to make a decision in the case.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, in 
a rating decision dated in June 2002, the RO denied the 
veteran's claims.  As the initial adjudication of the 
veteran's claim was after the issuance of the VCAA notice 
letter the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

The Board will now address the content of the notice provided 
to the veteran in this case, and finds that the content of 
this notice also complies with the express requirements of 
the law as found by the Court in Pelegrini.  As previously 
indicated, this notice informed the veteran of the evidence 
and information needed to support his claims.  It also 
indicated that VA would assist the veteran in obtaining all 
outstanding evidence, but that in the meantime, the veteran 
should submit any pertinent evidence he had to support his 
claims.  See Pelegrini, 17 Vet. App. at 422 (holding that 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s).")  But see VAOPGCPREC 1-2004 (holding that 
the Court's statement in Pelegrini that section 
§ 3.159(b)(1), explicitly, and section § 5103(a), implicitly, 
requires VA to request the veteran to provide all evidence in 
his possession that pertains to his claim is obiter dictum 
and that 38 U.S.C.A. § 5103(a) does not require VA to seek 
evidence other than that identified as necessary to 
substantiate a claim).  

In the October 2001 notice, the RO advised the veteran that 
his claim for service connection for the residuals of a left 
upper leg gunshot wound was a request to reopen a previously 
denied claim, and as such, he needed to have new and material 
evidence before the RO to reopen it.  He was also provided 
with the definition of these terms.  For his other claims for 
entitlement to service connection, including service 
connection as undiagnosed illness based on Persian Gulf War 
service, he was advised of information including the legal 
requirements for the payment of benefits, and informed in 
detail of the types of medical (treatment records during and 
after service, statements from his doctors, Gulf War registry 
examinations) and nonmedical evidence (including lay 
statements) that could be used to substantiate his claims.  
The veteran was advised to provide appropriate contact 
information for outstanding medical records, as well as 
releases for any private records, that he wanted the RO to 
obtain for his claims.  He was also told that it was 
ultimately his responsibility to provide certain information, 
especially private medical records, for his claims, but that 
the RO would make reasonable efforts to help him obtain 
evidence for his claims.  The veteran was also advised of 
privacy considerations with respect to his personal 
information and records.  Lastly, he was afforded appropriate 
information so that he could contact the RO if he had any 
questions or needed further assistance.

Moreover, after the October 2001 notice was provided, in a 
January 2003 statement of the case, the RO again informed the 
veteran of the information and evidence needed to 
substantiate his claims, as well as of the laws and 
regulations most applicable to his claims.  See 38 U.S.C.A. 
§§ 5102, 5103.  The RO informed the veteran of the reasons 
for which his claims had been denied, the evidence it had 
considered in denying those claims, and the evidence the 
veteran still needed to submit to substantiate his claims.  

In the January 2003 statement of the case, the veteran was 
advised of the doctrine of reasonable doubt at 38 U.S.C.A. 
§ 5107 (West 2002) and 38 C.F.R. § 3.102 (2003), the revised 
definition of new and material evidence at 38 C.F.R. 
§3.156(a) (2003), the VCAA's duties to notify and assist at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159, the 
principles relating to service connection of a claim at 
38 C.F.R. §§ 3.303, 3.304, 3.309 (2003), and the provisions 
for compensation of undiagnosed illness at 38 C.F.R. § 3.317 
(2003).  He was notified that his request to reopen his claim 
for service connection for the residuals of a left upper leg 
gunshot wound was being denied for lack of medical evidence 
to demonstrate that this preexisting condition worsened 
during his service.  For the claims for service connection 
for coronary artery disease and diabetes mellitus, he was 
advised that they were being denied as undiagnosed illnesses 
because they were diagnosed diseases, and that they were 
being denied under regular service connection principles 
because they were not shown in service or within a year after 
service, and there was only medical evidence of record to 
indicate that they first presented years after service.  

Further, in a letter from the Decision Review Officer in 
April 2003, after his local hearing was held, the veteran was 
advised that the RO expected him to complete a release to 
obtain certain additional records from a private medical 
provider in support of his claims, and that the RO was also 
undertaking efforts to obtain certain additional 1991 Army 
National Guard records, as well as a 1993 letter from a 
previous VA examiner who evaluated the veteran.  Also, after 
being informed that the veteran's National Guard records were 
in his possession, the RO contacted the veteran to advise him 
that he should submit copies of these documents for the 
record.  In a June 2003 supplemental statement of the case, 
the veteran was again advised of the evidence that was still 
needed to substantiate his claims.

Thereafter, during the course of the veteran's appeal to the 
Board, the veteran was also provided with correspondence to 
inform him of how he could submit additional evidence in 
support of his claims directly to the Board for review. 

The Board notes that all the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, as discussed above, the veteran was fully 
advised consistent with the governing legal authority and was 
further provided the appropriate opportunity to respond.  As 
such, VA's duty to notify under the VCAA and its implementing 
regulations have been met.

II.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, VA hs 
obtained service records as well as private and VA treatment 
records referenced by the veteran.  The veteran has not 
reported that there is any outstanding evidence, medical or 
otherwise, that still needs to be obtained at this time to 
support his pending claims.  

The Board does recognizes that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (emphasis added).  In 
this case, VA examinations were not provided for the three 
claims decided herein.  The Board finds, however, that 
current VA examinations are not indicated at this time with 
respect to these claims.  First, the Board does not herein 
reopen the claim of entitlement to service connection for the 
residuals of a left upper leg gunshot wound so as to trigger 
VA's duty to consider affording the veteran an examination.  
With respect to the veteran's claims of entitlement to 
service connection for coronary artery disease and diabetes 
mellitus, there is no documentation as to a chronicity of 
complaints, manifested symptomatology or treatment 
attributable to such diagnoses either during service or 
shortly thereafter.  Nor is there evidence suggesting any 
causal connection between the initial post-service diagnoses 
and service.  As such, any opinion obtained would necessarily 
be speculative, based entirely on the veteran's own history 
of symptoms.  See 38 C.F.R. § 3.159(c)(4).

As noted, the veteran has not identified any additionally 
available evidence for consideration in his appeal.  Under 
the facts of this case, then, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran, and that the record is now 
ready for appellate review. 

Whether New and Material Evidence Has Been Received to Reopen 
a Claim for  Service Connection for the Residuals of a Left 
Upper Leg Gunshot Wound Affecting Muscle Group XIV 

As noted earlier, the VCAA included regulatory changes 
regarding VA's definition of what constitutes "new and 
material evidence."  These changes apply prospectively to 
all requests to reopen that are made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-45,630 (Aug. 29, 2001), now 
codified at 38 C.F.R.§ 3.156(a) (2003).  Because the 
appellant filed the pending request to reopen his claim of 
entitlement to service connection for the residuals of a left 
upper leg gunshot wound affecting Muscle Group XIV after that 
date (in October 2001), the Board finds that this regulatory 
change is applicable here.  Accordingly, the Board will 
analyze this matter under the revised criteria for the 
analysis of a request to reopen a claim for service 
connection based upon the receipt of new and material 
evidence.

The RO previously denied this claim in a September 1991 
rating decision.  The veteran did not appeal this rating 
decision, and so it is now final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) 
[38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003)].  
At the time of the September 1991 determination, there record 
contained as medical evidence of residuals of a gunshot wound 
shown to have been sustained outside of any period of active 
service, without evidence of any further injury or change in 
the residual manifestations during service.  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2003).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(a)(b)(c) 
(2003).

In October 2001, the veteran filed a request to reopen this 
claim.  In support of his request, the veteran identified 
current VA medical records (obtained by the RO) that document 
his reports for treatment of left lower leg pain from a 
gunshot wound occurring in the 1970's.  The records show a 
diagnosis of chronic pain syndrome, and that VA physicians 
prescribed pain medication for it.  In a June 2002 rating 
decision, the RO reopened the claim, but again denied service 
connection, noting that there was still no evidence that the 
veteran's residuals of a left upper leg gunshot wound 
affecting Muscle Group XIV occurred during active service, 
that the disorder pre-existed active service, and that there 
was no evidence of record showing that the disorder increased 
in severity as a result of active service.  The veteran 
subsequently and timely appealed this matter to the Board.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The Board observes that new evidence is now defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In support of the veteran's request to reopen his claim, 
several other records (in addition to VA treatment and 
examination records dated from approximately November 1993 to 
March 2003) have been associated with the claims folder since 
the last final rating decision in September 1991.  These 
records include the veteran's record of Army National Guard 
examinations, dated from May 1972 to October 1992, as well as 
some private medical records addressing other disorders, and 
a record of testimony and statements provided by the veteran 
and his representative.  These documents were not available 
to or evaluated by agency decisionmakers in the past.  
Accordingly, the Board finds that these documents are new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.  

To that end, the Board cannot determine that any of the newly 
received evidence of record is material to the veteran's 
claim for service connection.  Since the basis for the prior 
final denial was the absence of evidence of in-service 
incurrence or aggravation, in order to raise a reasonable 
possibility of substantiating the claim there needs to be 
medical evidence that residuals of a 1977 gunshot wound 
increased in severity during the veteran's period of active 
service.  The veteran's record of VA treatment and 
examination does not contain any information tending to 
suggest that the veteran suffered from increased leg 
symptomatology during any period of active service.  The Army 
National Guard examination records note the veteran's report 
that he sustained a left upper leg gunshot wound while 
serving as a volunteer in his local police force, and that 
after target shooting one day in September 1977, he 
accidentally shot himself while cleaning his weapon.  
Thereafter, service records note only an asymptomatic left 
leg scar, but never record any complaints from the veteran 
relative to that leg, nor any clinical, symptomatic residuals 
upon examinations conducted during his period of service from 
1972 to 1992.  The Board finds that none of this information 
is material evidence relating to an unestablished fact 
necessary to substantiate the claim; rather, this information 
is only cumulative and redundant of evidence previously of 
record showing no change in the pre-existing disability.  In 
fact, the additional records support a continued denial of 
the veteran's claim, showing a lack of any documented 
symptomatic residuals during his 20 years of service.  Thus, 
the additionally-received evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
Board therefore finds that because only new, but not 
material, evidence has been received to support the veteran's 
claim, his request to reopen the claim of entitlement to 
service connection for the residuals of a left upper leg 
gunshot wound affecting Muscle Group XIV is denied.

Service Connection for Coronary Artery Disease and Diabetes 
Mellitus

I. Background

The veteran's Army National Guard examination records and 
related reports, dated in May 1972, September 1976, September 
1980, October 1984, October 1988,  November 1988, October 
1990 (prior to entry into active service for the Persian Gulf 
War), December 1990, April 1991 (at the time of 
demobilization from active service in the Gulf), and October 
1992, are negative for complaints, symptoms, diagnosis or 
treatment relative to coronary artery disease or diabetes 
mellitus, to include negative elevated blood sugar testing 
and negative electrocardiograms.  

With regard to cardiovascular symptomatology, the veteran's 
recorded blood pressure readings during Army National Guard 
examinations were as follows: 

?	May 1972 - 136/84 (systolic/diastolic);  
?	September 1976 - 110/78;
?	September 1980 - 130/84 (sitting); 126/80 
(recumbent); 130/88 (standing);
?	October 1984 - 120/80 (sitting); 118/80 
(recumbent); 120/84 (standing);
?	October 1988 - 130/80 (sitting); 134/84 
(recumbent); 128/80 (standing);
?	November 1988 - 130/80;
?	October 1990 - 122/82 (sitting); 126/70 
(recumbent); 124/74 (standing);
?	December 1990 - 122/82; and 
?	April 1991 - 151/89.

At the September 1976 examination, chest x-rays were 
negative.  An October 1984 electrocardiogram indicated that 
the veteran's sinus rhythm within normal limits.  At the 
October 1988 examination, the veteran reported a history of 
chest pain or pressure.  His cholesterol was measured at 
280.8.  An electrocardiogram revealed normal findings.  A 
notation on a November 1988 report revealed that some risk 
factors were elevated; this report noted blood pressure at 
130/80 and cholesterol measured at 280.  An October 1990 
electrocardiogram recorded a normal sinus brachycardia, and a 
cholesterol test read at 170.  A December 1990 report stated 
that the veteran's risk factors did not exceed primary 
screening limits; blood pressure on this report was noted as 
122/82, with cholesterol at 170.

Relevant to diabetes mellitus, an October 1990 examination 
report records a finding of glucose levels measured at 81.

The record for review also contains VA examination and 
treatment reports dated from approximately July 1991 through 
March 2003, as well as private medical records mainly 
concerning cardiovascular treatment, beginning in 
approximately March 2000.  

A July 1991 VA general medical examination report lists no 
cardiovascular or diabetes-related complaints by the veteran, 
and clinical findings for the relevant systems were normal.  

At a November 1993 VA examination, the veteran denied any 
chest pain or cardiac problems.  Blood pressure was measured 
at 140/80.  No cardiac or diabetic diagnoses were offered.  A 
December 1993 follow-up report advised the veteran that some 
of his tests were mildly out of the normal range, for 
instance, glucose was measured at 121, described as slightly 
increased from the normal.  The examiner also expressed 
uncertainty as to whether the veteran's blood was drawn on a 
fasting basis and indicated that, if so, the veteran would 
have a mild glucose intolerance, or perhaps the very early 
beginning of a mild diabetic condition.  The VA examiner also 
advised the veteran that if he desired to follow this up, he 
should contact VA to make an appointment.  

Reports authored by M. Riffle, M.D., reveal that as of 
January 1996, the veteran was found to have elevated blood 
sugar on a random blood sugar determination.  His diagnosis 
was diabetes mellitus, new onset, in need of aggressive 
dietary input.  

The remainder of the VA and private medical reports of record 
indicate that since January 1996, the veteran has remained 
under treatment for type II diabetes mellitus.  Those records 
do not contain any opinions as to the etiology of the 
diagnosed disease entities.



The veteran testified in April 2003 that, on the 
recommendation of his wife, who was concerned about heart 
problems, he underwent a stress test at a VA facility in 
January 2000, which was normal.  He also reported that he was 
first diagnosed with coronary artery disease in March 2000.  

Private treatment reports from The Heart Doctors and 
Methodist Hospital reveal that in March 2000, the veteran 
underwent a triple coronary artery bypass grafting surgery 
after a March 2000 assessment of coronary artery disease in 
light of a positive treadmill test.  After a June 2000 stress 
test at Mid-South Heart Institute (also contained in the 
claims file) revealed the presence of ischemia, the veteran 
underwent cardiac catheterization with angioplasty and 
stenting.  A February 2002 report from The Heart Doctors 
notes that since that time, the veteran has been symptom-
free; their follow-up February 2003 continues the coronary 
artery disease diagnosis, noting that most clinical testing 
is normal.  Diabetes mellitus is also continued as a 
diagnosis in this report. 

II. Legal Criteria

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular diseases or diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under applicable law, a "veteran" is an individual who 
served in the active military, naval or air service, and who 
was discharged or released under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1 (2003).  The term "active military, naval or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty for training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

With respect to claims involving Persian Gulf War service, 
38 U.S.C.A. § 1117 (West 2002) authorizes VA to compensate 
any veteran with a chronic disability resulting from an 
undiagnosed illness or a combination of undiagnosed illnesses 
manifesting either during this period of service or within 
the applicable presumptive period.  See also 38 C.F.R. 
§§ 3.317(a)(1), (5) (2003).  Per 38 C.F.R. § 3.317(a)(1), a 
veteran may receive compensation if he exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as the ones listed in 38 C.F.R. § 3.317(b) 
(2003), provided that such disability becomes manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination and laboratory tests, cannot be 
attributable to any known clinical diagnosis.  See also 66 
Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

Per 38 C.F.R. § 3.317(a)(3) (2003), "objective indications 
of chronic disability" include "signs" of objective 
medical evidence perceptible to an examining physician and 
other "non-medical indicators" that are capable of 
independent verification.  Under 38 C.F.R. § 3.317(a)(4) 
(2003), disabilities existing for six months or more and 
those that exhibit intermittent periods of improvement and 
worsening over a six-month period are considered chronic, and 
the six-month period is to be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.           

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976, effective March 1, 
2002, which contains new provisions relating to Persian Gulf 
War veterans.  Section 202 of the Act expands compensation to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
irritable bowel syndrome, or any other illness that meets the 
requisite criteria, as well as any diagnosed illness that the 
Secretary determines in regulations prescribed under 
38 U.S.C.A. § 1117(d) (West 2002) to warrant a presumption of 
service connection.  See 38 C.F.R. § 3.317(a)(2)(i)(B), (C) 
(2003).  "Medically unexplained chronic multisymptom 
illness" is a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 
38 C.F.R. § 3.317(a)(2)(ii) (2003).  

Per 38 C.F.R. § 3.317(c) (2003), compensation will not be 
paid if there is affirmative evidence that an undiagnosed 
illness was: (1) not incurred during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) caused by a supervening condition or event that 
occurred between the veteran's departure from active duty in 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the result of 
willful misconduct or the abuse of alcohol or drugs.

III. Analysis

First, the Board observes that the veteran completed his 
period of active duty service in May 1991, and completed his 
obligation with the Army National Guard in October 1992, 
without any relevant findings recorded in his service medical 
records concerning the presence of either coronary artery 
disease or diabetes mellitus, to include any complaints of 
relevant symptoms later attributed to such diagnoses.  The 
findings contained in these records do include cardiovascular 
testing, which revealed basically normal results on several 
occasions, and one glucose reading that was apparently 
considered to be normal and not to warrant further review at 
that time.  The Board notes that the in-service level was 81 
and that the December 1993 reading of 121 was only described 
as "slightly" above normal.  Thus, service records 
themselves provide no basis for a grant of service connection 
for either disability.

After service, the first medical evidence of a confirmed 
diagnosis of diabetes mellitus is dated in January 1996.  The 
first medical evidence of a confirmed diagnosis of coronary 
artery disease is dated in March 2000.  The veteran asserts 
that the December 1993 VA report is the first confirmed 
finding of diabetes mellitus.  Even conceding that the 
elevation in blood sugar than noted were indicative of 
confirmed diabetes mellitus, the Board emphasizes that such 
is outside of the one-year presumptive period after the 
veteran's active service.  There is no competent medical 
evidence establishing that either coronary artery disease or 
diabetes mellitus were manifested to a compensable degree, 
see 38 C.F.R. § 4.104, Diagnostic Code 7005 (2003) and 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2003), within the 
initial year after the veteran's discharge from active duty 
service so as to provide a basis for service connecting 
either of these diseases on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.

The Board further notes that there is no record of continued 
cardiovascular or diabetic symptomatology from the time of 
the veteran's departure from service to the time of his 
diagnoses, so as to suggest any ongoing, chronic problem.  
38 C.F.R. §§ 3.303, 3.307, 3.309.   Finally, none of the 
competent medical evidence even suggests a causal connection 
between diagnosed cardiovascular disability or diabetes 
mellitus and the veteran's active duty service or any period 
of active duty for training.  In this regard the Board 
emphasizes that the etiologic question is one requiring 
medical expertise.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  As a layman, the veteran himself is not competent to 
establish the requisite nexus relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent competent evidence 
relating currently diagnosed coronary artery disease or 
diabetes mellitus to the veteran's active service, direct 
service connection is not warranted.

The Board further observes that both of these claims clearly 
concern diagnosed diseases, and there is no apparent dispute 
as to whether they are in fact diagnosed disorders.  As such, 
the Board will not further consider the veteran's entitlement 
to service connection based on application of 38 C.F.R. 
§ 3.317 pertaining to undiagnosed illnesses.

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against both of these claims, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board observes that the veteran has also reported 
his belief that his coronary artery disease was sustained 
secondary to his diabetes mellitus.  As the condition of 
diabetes mellitus has not been service-connected herein, 
however, there is no legal basis for consideration of whether 
secondary service connection is warranted for the veteran's 
coronary artery disease at this time.  See 38 C.F.R. § 3.310 
(2003).


ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for the residuals of a left upper leg gunshot 
wound affecting Muscle Group XIV is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for coronary artery disease, status post 
triple bypass surgery is denied. 


REMAND

First, relevant to the veteran's claim of entitlement to 
service connection for granuloma annulare, the Board 
recognizes that VA and private treatment records include note 
of a history of skin problems since active service in the 
Persian Gulf.  Although there is no record of this disorder 
at the time of April 1991 service examination or the July 
1991 VA examination, the veteran is competent to report the 
occurrence of skin symptoms since service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, as there is 
no medical evidence of record that discusses the etiology of 
currently diagnosed skin disability, the Board finds that the 
veteran should be afforded a VA examination in order to 
address this question.

Second, the medical evidence in the claims file includes 
notation of various complaints and clinical findings relevant 
to the joints, in particular the heels, ankles, knees and 
shoulders.  As the veteran is competent to relate ongoing 
joint pains since service, a VA examination is necessary to 
clarify the relevant diagnoses, to include consideration of 
whether the veteran's manifestations are attributable to an 
undiagnosed illness, and the etiology of such complaints.  

Third, in conjunction with a recent claim of entitlement to 
service connection for tinnitus, VA afforded the veteran a 
complete audiologic examination in December 2003.  The 
examination report includes detailed clinical findings 
regarding the veteran's hearing loss, which were not 
considered by the RO in conjunction with the veteran's 
pending claim for an increased evaluation for left ear 
hearing loss.  In the absence of a waiver from the veteran, 
the RO must consider this evidence before the Board proceeds 
with its appellate review.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
in order to ensure that all notification 
and development action required by the 
VCAA and its implementing regulations is 
completed for the remanded claims, 
consistent with all governing legal 
authority.

2.  The RO should arrange for the veteran 
to receive a VA skin disorders 
examination in order to ascertain the 
nature and etiology of the veteran's 
current granuloma annulare.  The RO must 
forward the claims file to the examiner 
for review in conjunction with this 
examination.  In the written report, the 
examiner should comment as to whether 
current granuloma annulare, if found, is 
related to the veteran's active service.  
The examiner should include a statement 
identifying any other existing skin 
disabilities and provide an opinion as to 
whether any diagnosed skin disability, or 
objective manifestations not attributable 
to any known diagnosis, is/are more 
likely than not or less likely than not 
related to service.  A complete rationale 
for all opinions expressed and 
conclusions reached should be set forth 
in the examination report.

3.  The RO should arrange for the veteran 
to undergo a VA joints examination, in 
order to fully ascertain the nature and 
etiology of any current joint 
disorder(s).  The RO must forward the 
claims file to the examiner for review in 
conjunction with this examination.  For 
this examination, the examiner should:

a.  Obtain a complete history from the 
veteran concerning all joints in which he 
has experienced pain or other disabling 
manifestations since the time of his 
Persian Gulf War service.

b.  For each joint identified by the 
veteran as affected, the examiner should 
state whether the veteran's complaints 
are attributable to any diagnosed 
disability, and, if so, provide an 
opinion as to whether it is more likely 
than not or less likely than not that 
such had its onset during or is otherwise 
related to service.

c.  If the examiner is unable to 
attribute any of the veteran's symptoms 
complaints to a known diagnosis, or 
unable to provide an opinion as to the 
etiology of such manifestations, then 
he/she should indicate the same in the 
report.

A complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in the examination report.

4.  After the above development is 
complete (to the extent possible), the RO 
should readjudicate these claims in 
consideration of all of the evidence of 
record.  If the RO cannot grant any 
benefit sought on appeal in its entirety, 
then the RO should provide the veteran 
and his representative, if any, with a 
supplemental statement of the case, and 
afford the veteran and his 
representative, if any, a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



The RO must afford these claims expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



